Title: From James Madison to Jonas Galusha, 30 November 1812
From: Madison, James
To: Galusha, Jonas


SirWashington Novr. 30. 1812
I have just recd. your letter of the 7th. instant communicating a Resolution of the General Assembly of Vermont pledging their co-operation with the General Govt. & with the Nation, in the present Contest with a Foreign power. Had this Contest originated in causes appealing with a less indiscriminate force to the common interests & honorable feelings of every portion of our fellow Citizens, that respect for the will of the majority, regularly proclaimed, which is the vital principle of our free Constitution, would have imposed on all, the sacred duty which is thus laudably recognized by the State of Vermont; and the discharge of which is enforced by the powerful consideration, that nothing can more contribute to prolong the Contest and embarrass the attainment of its just objects, than the encouragement afforded to the hopes of the Enemy, by appearances of discord & discontent among ourselves.
In doing justice to the patriotism which dictated the Resolution transmitted, I take a pleasure in remarking that it is heightened by the particular exposure of Vermont to the pressure which the war necessarily brings with it, and in assuring myself that proportionate exertions of her Citizens, will add new lustre to their character. In the war which made us an Independent Nation, their valor had a conspicuous share. In a war which maintains the rights and attributes of Independence on the ocean, where they are not less the gift of Nature and of Nature’s God, than on the land, the same zeal & perseverence may be confidently expected from the same pride of liberty & love of Country. Accept Sir assurances of my high respect & best wishes
J. M
